







Forward Air Corporation
Executive Severance and Change in Control Plan


EFFECTIVE JANUARY 1, 2013


AMENDED AND RESTATED MAY 24, 2018





--------------------------------------------------------------------------------







Table of Contents
Page
Article I
Statement of Purpose and Effective Date                        1

1.01
Purpose                                        1

1.02
Effective Date                                        1

Article II
Definitions                                        1

Article III
Participation and Eligibility for Benefits                            5

3.01
Eligibility                                        5

3.02
Participation                                        6

3.03
Eligibility for Benefits                                    6

Article IV
Obligations of the Employer Upon Involuntary Termination Prior to or Absent a
Change Date                                            6

4.01
Involuntary Termination                                    6

4.02
Termination for Any Other Reason                            7

Article V
Obligations of the Employer on Involuntary Termination in the Post-Change
Period    7

5.01
Application                                        7

5.02
Involuntary Termination in the Post-Change Period                    7

5.03
Termination on or After the Change Date for Any Other Reason                8

5.04
Limitation on Benefits                                    8

Article VI
Administration                                        9

6.01
The Company and Committee                                9

6.02
Delegation of Committee Authority                         10

6.03
Advisors and Agents of the Committee                     10

6.04
Records and Reports of the Committee                         10

6.05
Limitation of Liability; Indemnification                         10

6.06
Plan Expenses                                     10

6.07
Service in More than One Capacity                         11

Article VII
Amendments; Termination                              11

7.01
Amendment or Termination of the Plan                         11

Article VIII
Claims Procedure                                 11

8.01
Filing a Claim                                     11

8.02
Review of Claim Denial                                 11

8.03
Dispute Resolution                                 12

Article IX
Release; No Mitigation; No Duplication of Benefits; Recoupment             12

9.01
Release Required                                 12

9.02
No Mitigation                                     12

9.03
No Duplication of Benefits                             12

9.04
Recoupment Policy                                 12

Article X
Miscellaneous                                     13






--------------------------------------------------------------------------------





10.01
Participant Information                                 13

10.02
Electronic Media                                 13

10.03
Notices    13

10.04
No Employment Contract                             13

10.05
Headings                                     13

10.06
Construction                                     13

10.07
Joint and Several Liability                             13

10.08
Successors                                     13

10.09
Payments to Beneficiary                                 14

10.10
Non-Alienation of Benefits                             14

10.11
Tax Matters                                     14

10.12
Governing Law                                     15

10.13
Severability                                 15

Article XI
ERISA Compliance Provisions                             15

11.01
Summary Plan Description Provisions                         15

APPENDIX A
PARTICIPATION AND RESTRICTIVE COVENANTS AGREEMENT         A-1

APPENDIX B
GENERAL RELEASE AND WAIVER                         B-1








--------------------------------------------------------------------------------







ARTICLE I
Statement of Purpose and Effective Date


1.01 Purpose. Forward Air Corporation, a Tennessee corporation (the “Company”),
hereby establishes the Forward Air Corporation Executive Severance and Change in
Control Plan (the “Plan”). The Plan is intended to encourage and motivate key
employees to devote their full attention to the performance of their assigned
duties without the distraction or concerns regarding their involuntary
termination of employment. The Company believes that it is in the best interests
of the shareholders of the Company to provide financial assistance through
severance payments and other benefits to eligible key employees who are
involuntarily terminated. With respect to each Participant, the Plan supersedes
all plans, agreements, or other arrangements for severance benefits or for
enhanced severance payments whether or not before, on or after a change in
control, except as specifically provided herein. To the extent the Plan provides
deferred compensation it is an unfunded plan primarily for the purposes of
providing deferred compensation for a select group of management or highly
compensated employees.


1.02 Effective Date. This Plan is effective as of January 1, 2013 (the
“Effective Date”).


ARTICLE II
Definitions
When used in this Plan, the terms specified below have the following meanings:


2.01 “Accrued Annual Incentive” means the amount of any annual incentive earned
in a year ended before the Termination Date, but not yet paid to a Participant
as of the Termination Date, other than amounts that he or she has elected to
defer or that have been automatically deferred.


2.02 “Accrued Base Salary” means the amount of a Participant’s Base Salary that
is accrued but unpaid as of the Termination Date, other than amounts that he or
she has elected to defer.


2.03 “Accrued Obligations” means, as of any date, the sum of a Participant’s
Accrued Base Salary, Accrued Annual Incentive, any accrued but unpaid vacation
pay, unreimbursed expenses for which proper documentation is provided, and any
other vested amounts and benefits that are to be paid or provided to the
Participant by the Company under the Company’s plans (other than this Plan and
other than any Section 409A Deferred Compensation), but which have not yet been
paid or provided (as applicable).


2.04 “Affiliate” means any person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code and Treas. Reg.
§1.409A-3(i)(5)(ii), except that in applying Sections 1563(a)(1), (2), and
(3) of the Code for purposes of determining a controlled group of corporations
under Section 414(b) of the Code; the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place it appears in Sections
1563(a)(1), (2), and (3) of the Code, and in applying Treas. Reg. §
1.414(c)-(2) for purposes of determining a controlled group of trades or
businesses under Section 414(c) of the Code, the language “at least 50 percent”
shall be used instead of “at least 80 percent” in each place it appears in
Treas. Reg. § 1.414(c)-(2). Notwithstanding the foregoing, where justified by
legitimate business criteria as determined by the Committee in its sole
discretion, “at least 20 percent” shall be substituted for “at least 50 percent”
in the preceding sentence in determining whether a Participant has a Termination
of Employment.


2.05 “Award Agreement” means a written agreement between the Company and the
Participant setting forth the terms and conditions of a stock-based award
granted to the Participant under any of the Company’s stock incentive plans, now
or hereafter existing.


2.06 “Base Salary” means an Employee’s annual rate of salary as of any date.


2.07 “Board” means the Board of Directors of the Company or, from and after a
Change in Control that gives rise to a surviving corporation to the Company, the
Board of Directors of such surviving corporation.


2.08 “Cause” means any one or more of the following, as determined by the
Committee or its delegate in its sole discretion:
(a)any act or omission by a Participant which, if convicted by a court of law,
would constitute a felony or a crime of moral turpitude;





--------------------------------------------------------------------------------





(b)a Participant’s dishonesty or material violation of standards of integrity in
the course of fulfilling his or her employment duties to the Company or any
Affiliate;
(c)insubordination or a material violation of a material written policy of the
Company or any Affiliate, violation of which would be grounds for dismissal
under applicable Company policy;
(d)willful, repeated failure on the part of the Participant to perform his or
her employment duties (provided that such duties are ethical and proper under
applicable law) in any material respect, after reasonable written notice of such
failure and an opportunity to correct it under a circumstance where the conduct
constituting “Cause” is reasonably open to a cure (for instance, where the
conduct does not involve a violation of trust or otherwise adversely affect the
relationship between the Employee and the Employer on a going-forward basis),
and the period to correct shall be established by the Committee;
(e)any act or omission materially adverse to the interest of the Company or any
Affiliate, or reasonably likely to result in material harm to the Company or any
Affiliate;
(f)failure to comply in any material respect with the Company’s Code of Business
Conduct and Ethics or Insider Trading Policy, or willful, repeated failure to
comply in any material respect with the Company’s Executive Stock Ownership and
Retention Guidelines; or
(g)failure to comply in any material respect with the Foreign Corrupt Practices
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or any rules or regulations thereunder, or any similar,
applicable statute, regulation or legal requirement.


2.09 “CEO” means the Chief Executive Officer of the Company.


2.10 “Change Date” means the first date on which a Change in Control occurs
before the termination of the Plan.


2.11 “Change in Control” means an event that meets the conditions for a “change
in the ownership of a corporation” or a “change in the effective control of a
corporation” or a “change in the ownership of a substantial portion of the
assets of a corporation” each within the meaning of Section 409A of the Code and
Treas. Reg. §1.409A-3(i)(5) through being one or more of the following:
(h)any one person, or more than one person acting as a group, acquires,
including without limitation through a tender or exchange offer, merger or other
business combination, ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company;
(i)any one person, or more than one person acting as a group, acquires,
including without limitation through a tender or exchange offer, merger or other
business combination, (or has acquired during the twelve-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing more than 40% of the total voting power of the
stock of the Company;
(j)any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 80% of the total gross fair market
value of all the assets of the Company immediately before such acquisition or
acquisitions; or
(k)a majority of members of the Company’s Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by two-thirds
of the members of the Company’s Board before the date of the appointment or
election.


2.12 “Code” means the Internal Revenue Code of 1986, as amended. Reference to
any provision of the Code or regulation thereunder, shall include any successor
provision and any regulations and other applicable guidance or pronouncement of
the Internal Revenue Service or the Department of the Treasury, and applicable
case law relating to such Section of the Code.


2.13 “Committee” means the Compensation Committee of the Board. To the extent
the Committee has delegated authority to another person or persons the term
“Committee” shall refer to such other person or persons.


2.14 “Company” means Forward Air Corporation and any successor thereto.


2.15 “Disability” means the Employee is determined to be totally and permanently
disabled under any group long-term disability plan in which the Employee
participates that is maintained by the Company or the Employee’s Employer and in
effect at that time, to the extent not inconsistent with applicable law, and in
the absence of such a plan means the inability of the Employee, due to any
medically determinable physical or mental





--------------------------------------------------------------------------------





impairment, to perform the essential functions of his or her job, with or
without a reasonable accommodation, for (x) 120 days during any one employment
year irrespective of whether such days are consecutive, or (y) such longer
period, if any, that is available to the Employee under his or her Employer’s
policies relating to the continuation of employee status after the onset of
disability. In the event of any dispute under this Section, the Employee shall
submit to a physical examination by a licensed physician mutually satisfactory
to the Company and the Employee, the cost of such examination to be paid by the
Company, and the determination of such physician shall be determinative.


2.16 “Effective Date” is defined in Section 1.02.
    
2.17 “Employee” means an individual who is designated as an employee of an
Employer on the records of such Employer.


2.18 “Employer” means the Company and an Affiliate any of whose Employees are
Participants in the Plan. The term “Employer” includes any successor to the
Company or an Employer.


2.19 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to any provision of ERISA shall also include any successor
provision and regulations and others applicable guidance or pronouncement of a
federal regulatory agency and applicable case law relating to such Section of
ERISA.


2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.21 “Healthcare Assistance Multiple” means:
(a) 12X for a Termination Date occurring before or absent a Change Date, and
(b) 24X for a Termination Date occurring during the Post-Change Period.


2.22 “Good Reason” means, prior to or absent the occurrence of a Change in
Control, a greater than 20% reduction in any of the Participant’s base salary,
target short-term cash incentive opportunity or value of regular annual
long-term target incentive opportunity, the latter as determined by a
third-party compensation consulting or accounting firm chosen by the Company and
using generally accepted methodologies which may include annualizing prior year
long-term incentive grants over more than one year and ignoring prior special
retention or sign-on grants, other than a broad-based compensation reduction
imposed across-the-board on executives at the vice president or higher level
within the Company, and means, after the Change Date, any one or more of the
following actions or omissions occurring during the Post-Change Period without
the Participant’s consent:
 
(i) a material reduction in the Participant’s base salary or short-term/annual
target cash incentive opportunity;
(ii) a material reduction in the Participant’s regular annual grant value of
long-term incentives as determined by a third-party compensation consulting or
accounting firm chosen by the Company and using generally accepted methodologies
which may include annualizing prior year long-term incentive grants over more
than one year and ignoring prior special retention or sign-on grants;
(iii) requiring the Participant to be principally based at any office or
location, without the Participant’s consent, more than 50 miles from the
Participant’s then-current principal location and also farther from the
Participant’s residence than the Participant’s then-current principal office or
location;
(iv) any material diminution in the Participant’s authority, duties or
responsibilities, but excluding a mere change in reporting relationship or
title; or
(v) any material breach of this Plan by any Employer or the Committee;
provided that, in order for there to be a Termination of Employment by a
Participant for Good Reason, the Participant must notify the Participant’s
Employer of the event constituting such Good Reason within 90 days of the
occurrence of such event, by a Notice of Termination. The Employer must have
failed to cure the event constituting Good Reason within 30 days following
receipt of the Notice of Termination and the Participant must terminate
employment within five days after the lapse of the cure period if no cure is
effected. A delay in the delivery of such Notice of Termination or in the
Termination of Employment after the lapse of the cure period shall waive the
right of the Participant under this Plan to terminate employment for Good
Reason. For the avoidance of doubt, no material diminution of authority, duties
or responsibilities shall be deemed to occur solely because the Company becomes
a subsidiary of another corporation if the Participant’s authority, duties and
responsibilities to the Company or his





--------------------------------------------------------------------------------





Employer remain materially undiminished, and no material diminution of
authority, duties or responsibilities shall be deemed to occur if the
Participant’s board chairmanship responsibilities are eliminated but his other
titles and responsibilities continue intact.


2.23 “Including” means including without limitation.


2.24 “Involuntary Termination” means the Termination of Employment of a
Participant (a) initiated by the Employer other than for Cause or Disability,
and (b) for a reason other than death. A Termination of Employment initiated by
the Participant for Good Reason shall also be an Involuntary Termination. For
the avoidance of doubt, a Participant shall not have an Involuntary Termination
of Employment if he or she (i) voluntarily resigns; (ii) voluntarily Retires; or
(iii) has a Termination of Employment because of death or Disability.


2.25 “Notice of Termination” means a written notice given in accordance with
Section 10.03 that sets forth (i) the specific termination provision in this
Plan relied on by the party giving such notice, (ii) in reasonable detail the
circumstances claimed to provide a basis for such Termination of Employment, and
(iii) if the Termination Date is other than the date of receipt of such Notice
of Termination (and is not determined under Section 2.34(a), (b), or (c)), the
Termination Date.


2.26 “Participant” means an Employee who is selected by the Committee to
participate in the Plan and has timely entered into a Participation and
Restrictive Covenants Agreement, substantially in the form attached hereto as
Appendix A; provided that such participation has not been terminated pursuant to
Section 3.04.
 
2.27 “Plan” means this Forward Air Corporation Executive Severance and Change in
Control Plan as set forth herein and as from time to time amended.


2.28 “Plans” means plans, programs, or Policies of the Company or the Employer
that employs a Participant.


2.29 “Policies” means policies, practices or procedures of the Company or the
Employer that employs a Participant.


2.30 “Post-Change Period” means the period beginning on the Change Date and
ending on the second anniversary of the Change Date.


2.31 “Pro-rata Annual Incentive” means, in respect of an Employer’s fiscal year
during which the Termination Date occurs, an amount equal to the product of
(a) (i) in the case of a Termination Date before the Change Date, the actual
annual incentive the Participant would have been paid if he or she remained
employed on the payment date applicable to then-current employees, and (ii) in
the case of a Termination Date on or after the Change Date, the Participant’s
Target Annual Incentive (determined as of the Termination Date) multiplied by
(b) a fraction, the numerator of which equals the number of days from and
including the first day of such fiscal year through and including the
Termination Date, and the denominator of which equals 365.


2.32 “Retire” or “Retirement” means a voluntary Termination of Employment after
attaining age 65 (or such other age at which the Company or Employer permits
early retirement).


2.33 “Section 409A Deferred Compensation” means a deferral of compensation that
is subject to (and not otherwise exempt from) the requirements of Section 409A
of the Code.


2.34 “Severance Multiple” means:
(l)1.0X for a Termination Date occurring before or absent a Change Date, and
(m)2.0X for a Termination Date occurring during the Post-Change Period.
(n)Notwithstanding the foregoing, if on the Termination Date the Company
maintains generally applicable severance arrangements for a broad-based group of
employees with a formula that would provide severance benefits to a Participant
in a greater amount than results from the application of the Severance Multiple
shown above, the Severance Multiple (and the Healthcare Assistance Multiple)
shall be adjusted upward as necessary so that the amount paid to such
Participant is not less than the amount that would be paid under such generally
applicable severance arrangement. Such adjusted amount shall be paid at the time
and in the form of payment in Section 4.01(a)(iii).





--------------------------------------------------------------------------------





2.35 “Target Annual Incentive”, as of any date, means the amount equal to the
product of a Participant’s Base Salary multiplied by the percentage of such Base
Salary to which such Participant would be entitled as an annual incentive, based
on the terms in effect on such date under any annual incentive plans for the
performance period for which the annual incentive is awarded if the performance
goals established pursuant to such bonus plan were achieved at the 100% (target)
level as of the end of the performance period, but disregarding any reduction in
Target Annual Incentive that would constitute Good Reason.


2.36 “Termination Date” means the date of the receipt of the Notice of
Termination by a Participant (if such Notice of Termination is given by the
Company or the Participant’s Employer) or by the Participant’s Employer (if such
Notice is given by the Participant), or any later date specified in the Notice
of Termination but not more than 35 days after the giving of such Notice if the
Notice of Termination is given by the Participant for Good Reason and not more
than 15 days after the giving of such Notice of Termination in all other cases,
on which an Employee has a Termination of Employment; provided, however, that:
(o)if the Participant’s employment is terminated by reason of death, the
Termination Date shall be the date of the Participant’s death;
(p)if the Participant’s employment is terminated by reason of Disability, the
Termination Date shall be the date assigned by the Company’s Human Resource
function;
(q)if no Notice of Termination is given, the Termination Date shall be the last
date on which the Participant is at work; and
(r)if the Notice of Termination is for a Termination by the Participant for Good
Reason, the Termination Date shall be the 35th day after the giving of the
Notice of Termination if the Employer has not cured the Good Reason.


2.37 “Termination of Employment” means in respect of a Participant, a
termination of employment as determined by the Committee; provided, however,
that with respect to payment of any Section 409A Deferred Compensation,
“Termination of Employment” shall mean “separation from service” within the
meaning of Section 409A of the Code.


ARTICLE III
Participation and Eligibility for Benefits


3.01 Eligibility.
(s)Generally, Employees holding a position of vice president or a more senior
position with the Company or an Affiliate are eligible to be selected by the
Committee to participate in the Plan, subject to each such Employee fulfilling
the requirements to participate as provided in Section 3.02. The Committee in
its discretion also may designate selected Employees with a position below the
vice president level to be eligible to participate in this Plan.
(t)Notwithstanding subsection (a), any individual who is (i) a party to an
agreement (“Employment Agreement”) between the individual and an Employer that
provides for payments upon Termination of Employment (either before or after a
Change in Control) or (ii) entitled to Section 409A Deferred Compensation paid
in installments as severance after a separation from service pursuant to a
broad-based severance plan; shall not be eligible to become a Participant in
this Plan until the next January 1 after he or she ceases to be covered by such
Employment Agreement or severance plan. Where Employee consent is required to
terminate an Employment Agreement, such consent shall be given (if at all) at
such time and under such circumstances as the Committee may require in its
discretion.
(u)The Committee shall maintain a list of Participants, as in effect from time
to time, included as Attachment A to this Plan.


3.02 Participation. Except as provided in Section 3.01(b), each eligible
Employee shall become a Participant in the Plan on the first date (not earlier
than the Effective Date) on which he or she has been designated by the Committee
as an Employee who is eligible to participate and he or she has delivered to the
Company, within such timeframe as may be specified by the Committee, a signed
Participation and Restrictive Covenants Agreement in substantially the form
attached hereto as Appendix A.


3.03 Eligibility for Benefits. A Participant becomes eligible for benefits under
the Plan if, prior to or absent a Change Date or during the Post-Change Period,
the Participant has an Involuntary Termination or a Termination of Employment
for Good Reason. For the avoidance of doubt, a Termination of Employment for
Good Reason will be treated as having occurred during the Post-Change Period,
notwithstanding the fact that actual separation from service occurs after the
Post-Change Period has expired, if the Good Reason arises during the Post-Change





--------------------------------------------------------------------------------





Period, the Participant timely provides a Notice of Termination within 90 days
of the occurrence of the event giving rise to such Good Reason, the Employer
fails to cure the event constituting Good Reason within 30 days following
receipt of the Notice of Termination and the Participant terminates employment
within five days after the lapse of the cure period.


ARTICLE IV
Obligations of the Employer Upon Involuntary Termination
Prior to or Absent a Change Date


4.01 Involuntary Termination. If a Participant has an Involuntary Termination,
then unless Article V applies, the Employer’s sole obligations to such
Participant under the Plan shall be as follows:
(v)The Employer shall pay the Participant the following:
(i)all Accrued Obligations in a single lump sum payment within 15 days after the
Termination Date; and
(ii)subject to Section 9.01, an amount equal to the Base Salary determined as of
the Termination Date, multiplied by the applicable Severance Multiple (the
“Severance Payment”). The Severance Payment shall be paid in a single lump sum
payment. The Severance Payment shall be made no more than 60 days after the
Termination of Employment, provided the applicable revocation period for the
release required by Section 9.01 has expired at that time, and subject to
Section 10.11(c) and Section 10.11(e); and
(iii)subject to Section 9.01, the Participant’s Pro-rata Annual Incentive for
the Employer’s fiscal year during which the Termination Date occurs, reduced
(but not below zero) by the amount of any Annual Incentive previously paid to
the Participant for such fiscal year (for example, if the Annual Incentive is
paid quarterly and one or more quarterly payments have been made before the
Termination Date); the Pro-rata Annual Incentive shall be paid at the same time
and in the same form as the Annual Incentives for such fiscal year are paid to
ongoing employees; but no later than two and one-half months after the last day
of the fiscal year following the fiscal year in which the Termination Date
occurs.
(w)The Employer shall provide for post-Termination of Employment nonqualified
deferred compensation benefits, equity awards, and employee welfare benefits
pursuant to the terms of the respective Plans and Policies under which such
post-Termination of Employment benefits, awards and welfare benefits, if any,
are provided, except as provided in (c) below.
(x)Subject to Section 9.01, if as of the Termination Date the Participant is
participating in the Company’s or the Employer’s healthcare plan with respect to
medical, vision, prescription and/or dental coverage and, as a result of the
Termination of Employment, will be eligible for post-termination continuation
coverage under Section 4980B of the Code (“COBRA”), then the Employer shall pay
to the Participant, in a lump sum payment (the “Healthcare Assistance Payment”),
an amount equal to (i)  the excess of the monthly premium rate for such COBRA
coverage for the Participant and his or her eligible dependents (measured as of
the Termination of Employment) over the monthly premium rate payable by active
employees (i.e., the non-Employer paid portion) for similar employer-provided
coverage (measured as of the Termination of Employment), multiplied by (ii) the
applicable Healthcare Assistance Multiple. The Healthcare Assistance Payment
shall be made no more than 60 days after the Termination of Employment, provided
the applicable revocation period for the release required by Section 9.01 has
expired at that time, and subject to Section 10.11(c) and Section 10.11(e).
(y)Subject to Section 9.01, for a period of one year measured from the
Termination Date, the Employer shall provide up to $20,000 worth of outplacement
services to the Participant through an outplacement service provider reasonably
selected by the Employer.


4.02 Termination for Any Other Reason. If a Participant has a Termination of
Employment for any reason other than as described in Section 4.01 (including
termination by the Employer for Cause, termination by the Employee other than
for Good Reason, termination by the Employer or the Employee for Disability,
Retirement, or termination on account of death), then unless Article V applies,
the Employer’s sole obligations to such Participant under the Plan shall be to
pay the Participant all Accrued Obligations determined as of the Termination
Date.


ARTICLE V
Obligations of the Employer on Involuntary Termination
in the Post-Change Period
5.01 Application. If a Participant has an Involuntary Termination during the
Post-Change Period a Participant shall be entitled to benefits under this
Article V in lieu of, and not in addition to, benefits under Article IV. For the
avoidance of doubt, a Termination of Employment for Good Reason will be treated
as having occurred





--------------------------------------------------------------------------------





during the Post-Change Period, notwithstanding the fact that actual separation
from service occurs after the Post-Change Period has expired, if the Good Reason
arises during the Post-Change Period, the Participant timely provides a Notice
of Termination within 90 days of the occurrence of the event giving rise to such
Good Reason, the Employer fails to cure the event constituting Good Reason
within 30 days following receipt of the Notice of Termination and the
Participant terminates employment within five days after the lapse of the cure
period.


5.02 Involuntary Termination in the Post-Change Period. If a Participant has an
Involuntary Termination during the Post-Change Period for which a Notice of
Termination is timely given, then the Employer’s sole obligations to such
Participant under the Plan shall be as follows:
(z)The Employer shall pay the Participant the following:
(i)all Accrued Obligations in a single lump sum payment within 15 days after the
Termination Date;
(ii)subject to Section 9.01, the Participant’s Pro-rata Annual Incentive for the
Employer’s fiscal year during which the Termination Date occurs, reduced (but
not below zero) by the amount of any Annual Incentive paid to the Participant
for such fiscal year (for example, if the Annual Incentive is paid quarterly and
one or more quarterly payments have been made before the Termination Date). The
Pro-rata Annual Incentive shall be paid in a single lump sum payment; and
(iii)subject to Section 9.01, an amount equal to the sum of Base Salary and the
Target Annual Incentive, each determined as of the Termination Date, multiplied
by the applicable Severance Multiple (“Post-Change Severance Payment”);
provided, however, that any reduction in the Participant’s Base Salary or Target
Annual Incentive that would qualify as Good Reason shall be disregarded for this
purpose.
The amount described in Section 5.02(a)(ii) and the Post-Change Severance
Payment shall be paid no more than sixty days after the Termination of
Employment, provided the applicable revocation period required for the release
under Section 9.01 has expired at that time; and subject to Section 10.11(c) and
Section 10.11(e).
(aa)Post-Termination of Employment non-qualified deferred compensation benefits,
equity awards, and employee welfare benefits shall be provided pursuant to the
terms of the respective Plans and Policies under which such post-Termination of
Employment benefits, awards and welfare benefits, if any, are provided, except
as provided in (c) below.
(ab)Subject to Section 9.01, if as of the Termination Date the Participant is
participating in the Company’s or the Employer’s healthcare plan with respect to
medical, vision, prescription and/or dental coverage and, as a result of the
Termination of Employment, will be eligible for post-termination continuation
coverage under Section 4980B of the Code (“COBRA”), then the Employer shall pay
to the Participant, in a lump sum payment (the “Healthcare Assistance Payment”),
an amount equal to (i)  the excess of the monthly premium rate for such COBRA
coverage for the Participant and his or her eligible dependents (measured as of
the Termination of Employment) over the monthly premium rate payable by active
employees (i.e., the non-Employer paid portion) for similar employer-provided
coverage (measured as of the Termination of Employment), multiplied by (ii) the
applicable Healthcare Assistance Multiple. The Healthcare Assistance Payment
shall be made no more than 60 days after the Termination of Employment, provided
the applicable revocation period for the release required by Section 9.01 has
expired at that time, and subject to Section 10.11(c) and Section 10.11(e).
(ac)Subject to Section 9.01, for a period of one year measured from the
Termination Date, the Employer shall provide up to $20,000 worth of outplacement
services to the Participant through an outplacement service provider reasonably
selected by the Employer.


5.03 Termination on or After the Change Date for Any Other Reason. If a
Participant has a Termination of Employment for which a Notice of Termination is
given during the Post-Change Period, for any reason other than as described in
Section 5.02 (including termination by the Employer for Cause, termination by
the Employee other than for Good Reason, termination by the Employer or the
Employee for Disability, Retirement, or termination on account of death), then
the Employer’s sole obligation to the Participant under this Plan shall be to
pay the Participant all Accrued Obligations determined as of the Termination
Date.


5.04 Limitation on Benefits.
(ad)In the event it shall be determined that any payment or distribution by an
Employer to or for the benefit of the Participant (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise) (a
“Payment”) would be nondeductible by the Employer for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Participant
pursuant to this Plan (“Plan Payments”) shall be reduced to the Reduced





--------------------------------------------------------------------------------





Amount if, and only if, by reason of such reduction, the net after-tax benefit
received by the Participant, taking into account the applicable federal, state,
local and foreign income, employment and other taxes, is greater than the net
after-tax benefit that would be received by the Participant if no such reduction
was made, taking into account the applicable federal, state, local and foreign
income, employment and other taxes, including the excise tax imposed by
Section 4999 of the Code. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Plan Payments
without causing any Payment to be nondeductible by the Employer because of
Section 280G of the Code. Such reduction shall be applied before any reduction
of any other payments that are not Plan Payments unless the plan or agreement
calling for such payments expressly provides to the contrary making specific
reference to this Plan. Anything to the contrary notwithstanding, if the Reduced
Amount under the Plan is zero and it is determined further that any Payment that
is not a Plan Payment would nevertheless be nondeductible by the Employer for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Plan Payments shall also be
reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Employer because of Section 280G of the Code. For
purposes of this Section, present value shall be determined in accordance with
Section 280G(d)(4) of the Code.
(ae)The Committee shall select a firm of certified public accountants of
national standing, (the “Accounting Firm”), which may be the firm regularly
auditing the financial statements of the Company or the Employer. The Accounting
Firm shall make all determinations required to be made under this Section and
shall provide detailed supporting calculations to the Company, the Employer and
the Employee within 30 days after the Termination Date or such earlier time as
is requested by the Company, and provide an opinion to the Participant that he
or she has substantial authority not to report any Excise Tax on his or her
Federal income tax return with respect to any Payments. Any such determination
by the Accounting Firm shall be binding upon the Company, the Employer and the
Participant. The Accounting Firm shall determine how much of the Plan Payment or
Payments, as the case may be, shall be eliminated or reduced consistent with the
requirements of this Section and any such reduction shall apply first to lump
sum cash amounts payable pursuant to this Plan in the form of the Severance
Payment or the Post-Change Severance Payment, as applicable. Subject to Sections
9.01, 10.11(c) and 10.11(e), within five business days thereafter, the Employer
shall pay to or distribute to or for the benefit of the Participant such amounts
as are then due to the Participant under this Plan.
(af)As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm or the
Company hereunder, it is possible that Plan Payments or Payments, as the case
may be, will have been made by the Employer which should not have been made
(“Overpayment”) or that additional Plan Payments or Payments, as the case may
be, which will not have been made by the Employer could have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Accounting Firm, based upon the assertion
of a deficiency by the Internal Revenue Service against the Employee which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, promptly on notice and demand the Participant shall
repay to the Employer any such Overpayment paid or distributed by the Employer
to or for the benefit of the Participant together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such amount shall be payable by the Participant to
the Employer if and to the extent such payment would not either reduce the
amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Employer to or for the benefit of the Participant
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.


ARTICLE VI
Administration


6.01 The Company and Committee.
(ag)The Company shall have overall responsibility for the establishment,
amendment and termination of the Plan. In carrying out its responsibilities
hereunder, the Company shall act through the Committee. The Committee shall
have, in its discretion, the responsibilities, duties, powers and authority,
assigned to it in this Plan and any responsibilities, duties, powers and
authority, under this Plan that are not specifically delegated to anyone else,
including the following:
(i)to determine which individuals shall be selected as Participants.





--------------------------------------------------------------------------------





(ii)to decide on questions concerning the Plan and the eligibility of any
Participant to participate in the Plan, including whether the Participant should
remain (or become) a Participant;
(iii)to determine the nature and timing of any Termination of Employment or the
existence of Good Reason;
(iv)subject to any limitations under the Plan or applicable law, to make and
enforce such rules and regulations and prescribe the use of such forms as it
shall deem necessary for the efficient administration of the Plan;
(v)to require any person to furnish such information as it may request as a
condition to receiving any benefit under the Plan;
(vi)to compute or have computed the amount of benefits that shall be payable to
any person in accordance with the provisions of the Plan;
(vii)to construe and interpret the Plan and correct defects, supply omissions
and reconcile inconsistencies in the Plan; and
(viii)to make all other decisions and determinations (including factual
determinations) as the Committee may deem necessary or advisable in carrying out
its duties and responsibilities or exercising its powers.
(ah)Decisions of the Committee shall be final, conclusive and binding on all
persons interested in the Plan, including Participants, beneficiaries and other
persons claiming rights from or through a Participant.


6.02 Delegation of Committee Authority. The Committee may delegate to officers
or employees of the Company, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such administrative
functions and exercise such administrative powers and authority, as the
Committee in its discretion may determine. Such delegation may be revoked at any
time.


6.03 Advisors and Agents of the Committee. The Committee may (i) authorize one
or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf and (ii) utilize and cause the Company to pay for
the services of associates and engage accountants, agents, clerks, legal
counsel, record keepers and professional consultants (any of whom may also be
serving an Employer or another Affiliate of the Company) to assist in the
administration of this Plan or to render advice with regard to any
responsibility under this Plan.


6.04 Records and Reports of the Committee. The Committee or its delegate shall
maintain records and accounts relating to the administration of the Plan.


6.05 Limitation of Liability; Indemnification.
(ai)The members of the Board and the Committee shall have no liability with
respect to any action or omission made by them in good faith nor from any action
made in reliance on (i) the advice or opinion of any accountant, legal counsel,
medical adviser or other professional consultant or (ii) any resolutions of the
Board certified by the secretary or assistant secretary of the Company. Each
member of the Board, the Committee, and each employee to whom are delegated
duties, responsibilities and authority with respect to the Plan shall be
indemnified, defended, and held harmless by the Company and the Employers and
their respective successors against all claims, liabilities, fines and penalties
and all expenses (including but not limited to attorneys’ fees) reasonably
incurred by or imposed on such member or Participant that arise as a result of
his actions or failure to act in connection with the operation and
administration of the Plan, to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty or expense is not paid for by
liability insurance purchased by or paid for by the Company or an Employer.
Notwithstanding the foregoing, the Company or an Employer shall not indemnify
any person for any such amount incurred through any settlement or compromise of
any action unless the Company or an Employer consent in writing to such
settlement or compromise.
(aj)The Company will continue to cover each Participant under its directors’ and
officers’ insurance policy following the Termination Date for a period of time
equal to the applicable statute of limitations. The Company shall indemnify and
hold each Participant harmless to the fullest extent legally permitted or
authorized by the Company’s by-laws or, if greater, by the laws of the State of
Tennessee, as may be in effect from time to time, in respect of any liability,
damage, cost or expense (including reasonable attorneys’ fees) actually and
reasonably incurred in connection with the defense of any claim, action, suit or
proceeding to which the Participant is a party by reason of the Participant’s
being or having been an officer or director of the Company or any subsidiary or
affiliate thereof, or the Participant’s serving or having served at the request
of such other entity as a director, officer, employee or agent of another
corporation or of a partnership, joint venture, trust, business organization,
enterprise or other entity, including service with respect to employee





--------------------------------------------------------------------------------





benefit plans. Without limiting the generality of the foregoing, the Company
shall pay the expenses (including reasonable attorneys’ fees) actually and
reasonably incurred in defending any such claim, action, suit or proceeding in
advance of its final disposition, upon receipt of the Participant’s undertaking
to repay all amounts advanced unless it is ultimately determined that Executive
is entitled to be indemnified under this Section.


6.06 Plan Expenses. Expenses relating to the Plan before its termination shall
be paid from the general assets of the Company or an Employer. Any individual
who serves as a member of the Committee shall receive no additional compensation
for such service.


6.07 Service in More than One Capacity. Any person or group of persons may serve
the Plan in more than one capacity.


ARTICLE VII
Amendments; Termination


7.01 Amendment or Termination of the Plan. The Company by duly adopted
resolution of the Committee shall have the sole right to alter, amend or
terminate this Plan in whole or in part at any time and to terminate the
participation of any Employee; provided, however, that:
(ak)any such adverse amendment or termination shall be effective only as to
those Participants, if any, who have consented to such amendment or termination
or who have received from the Company at least 12 months’ prior written notice
(“Amendment Notice” or “Expiration Notice,” respectively) of such adverse
amendment or termination that sets forth the date of termination or amendment
(“Amendment Date” or “Expiration Date”), and
(al)no such Amendment Notice or Expiration Notice shall be effective as to any
Participant if a Change Date occurs before the Amendment or Expiration Date
specified in the Amendment Notice or Expiration Notice.
Any purported Plan termination or amendment in violation of this Section 7.01
shall be void and of no effect.


ARTICLE VIII
Claims Procedure
8.01 Filing a Claim.
(am)No claim shall be required for benefit due under the Plan. Any individual
eligible for benefits under this Plan who believes he or she is entitled to
additional benefits or who desires to clarify his or her right to future
benefits under the Plan (“Claimant”) may submit his application for benefits
(“Claim”) to the Committee (or to such other person or persons as may be
designated by the Committee) in writing in such form as is provided or approved
by the Committee. The Committee shall be the named fiduciary for purposes of
this Plan.
(an)When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within 90 days
after the receipt of such Claim. A Claimant shall be given a written notice in
which the Claimant shall be advised as to whether the Claim is granted or
denied, in whole or in part. If a Claim is denied, in whole or in part, the
notice shall contain (i) the specific reasons for the denial, (ii) references to
pertinent provisions of this Plan on which the denial is based, (iii) a
description of any additional material or information necessary to perfect the
Claim and an explanation of why such material or information is necessary, and
(iv) a description of the Plan's review procedure and time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a benefit claim denial on review.


8.02 Review of Claim Denial. If a Claim is denied, in whole or in part, or if a
Claim is neither approved nor denied within the 90-day period specified
Section 8.01(b), the Claimant shall have the right, within 60 days after receipt
of such denial (or after such claim is deemed denied), to (i) request that the
Committee (or such other person or persons as shall be designated in writing by
the Committee) review the denial or the failure to approve or deny the Claim,
(ii) review pertinent documents, and (iii) submit issues and comments in
writing.
(ao)Within 60 days after a such request is received, the Committee shall
complete its review and give the Claimant written notice of its decision.
(ap)The Committee shall include in its notice to Claimant (i) the specific
reasons for its decision; (ii) references to pertinent provisions of this Plan
on which its decision is based; (iii) a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, the Plan





--------------------------------------------------------------------------------





and all documents, records and other information relevant to his or her claim
for benefits; and (iv) a statement describing the Claimant 's right to bring an
action under Section 502(a) of ERISA.
(aq)A Claimant shall have no right to seek review of a denial of benefits, or to
bring any action in any court to enforce a Claim, before his filing a Claim and
exhausting his rights to review under Sections 8.01 and 8.02.


8.03 Dispute Resolution. The Company and the Participant agree to attempt to
resolve any dispute between them quickly and fairly through informal, good faith
negotiations. If a mutually satisfactory resolution is not reached by such good
faith negotiations within 45 days, the Company and the Participant agree that
the state courts of Greene County, State of Tennessee and, if the jurisdictional
prerequisites exist at the time, the federal courts in the Eastern District of
Tennessee, shall have sole and exclusive jurisdiction to hear and determine any
dispute or controversy arising under or relating to this Plan. The Company and
each Participant irrevocably (i) consents to the exclusive jurisdiction and
venue of the courts of Greene County, State of Tennessee and federal courts in
the Eastern District of Tennessee, in any and all actions arising under or
relating to this Plan (including Appendix A and Appendix B hereto), and
(ii) waives any jurisdictional defenses (including personal jurisdiction and
venue) to any such action. The Committee’s interpretation of Plan provisions,
and any findings of fact, including eligibility to participate and eligibility
for benefits, are final, shall be given deference by any court of law and will
not be subject to "de novo" review unless shown to be arbitrary and capricious.
The Company and Participant will each separately pay its counsel fees and
expenses unless otherwise determined by a court of competent jurisdiction.


ARTICLE IX
Release; No Mitigation; No Duplication of Benefits; Recoupment


9.01 Release And Compliance with Participation and Restrictive Covenants
Agreement Required. Any and all amounts payable and benefits or additional
rights provided pursuant to this Plan other than the Accrued Obligations and
amounts provided under Section 4.01(b) and 5.02(b) shall only be payable if (i)
the Participant fully complies with the Participant’s continuing obligations
under the Participation and Restrictive Covenant Agreement, and (ii) the
Participant (or Participant’s beneficiary in the event of Participant’s death)
timely delivers to the Employer and does not revoke a general waiver and release
of claims in favor of the Company and related parties (“Company Parties”) in
substantially the form attached hereto as Appendix B, with such changes therein
as may be necessary to make it valid and encompassing under applicable law, and
the revocation period related to such general waiver and release has expired.
Such general waiver and release shall be executed and delivered (and the
revocation period related thereto, if any, shall have lapsed without revocation
having been made) within sixty (60) days following the Termination Date. In the
event the Participant breaches the Participation and Restrictive Covenant
Agreement, the Participant shall forfeit and return to the Company all amounts
and benefits paid or payable under this Plan other than the Accrued Obligations
and the amounts provided under Section 4.01(b) and 5.02(b).


9.02 No Mitigation. No Participant shall have any duty to mitigate the amounts
payable under this Plan by seeking or accepting new employment or
self-employment following termination. Except as specifically otherwise provided
in this Plan, all amounts payable pursuant to this Plan shall be paid without
reduction regardless of any amounts of salary, compensation or other amounts
that may be paid or payable to the Participant as the result of the
Participant’s employment by another employer or self-employment.


9.03 No Duplication of Benefits. Subject to Section 10.11(f), to the extent that
a Participant shall have received severance payments or other severance benefits
under any other Plan or agreement of the Company before receiving severance
payments or other severance benefits pursuant to Article IV or Article V, the
severance payments or other severance benefits under such other Plan or
agreement shall reduce (but not below zero) the corresponding severance payments
or other severance benefits to which such Participant shall be entitled under
Article IV or Article V. To the extent that a Participant accepts payments made
pursuant to Article IV or Article V, he shall be deemed to have waived his right
to receive a corresponding amount of future severance payments or other
severance benefits under any other Plan or agreement of the Company. Payments
and benefits provided under the Plan shall be in lieu of any termination or
severance payments or benefits for which the Participant may be eligible under
any of the Plans or Policy of the Company or an Affiliate or under the Worker
Adjustment Retraining Notification Act of 1988 or any similar statute or
regulation.


9.04 Recoupment Policy. The payments and benefits provided under this Plan shall
be subject to recovery under any clawback, recovery or recoupment policy which
the Company or an Employer may adopt from time to time, including without
limitation the Company’s existing Recoupment Policy and any policy which the





--------------------------------------------------------------------------------





Company or an Employer may be required to adopt under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law and the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Company’s common stock may be listed.


ARTICLE X
Miscellaneous


10.01 Participant Information. Each Participant shall notify the Committee of
his home address and each change of home address. Each Participant shall also
furnish the Committee with any other information and data that the Committee
considers necessary for the proper administration of the Plan. The information
provided by the Participant under this Section shall be binding on the
Participant, his dependents and any beneficiary for all purposes of the Plan and
the Committee shall be entitled to rely on any representations regarding
personal facts made by a Participant, his dependents or beneficiary, unless such
representations are known to be false.


10.02 Electronic Media. Under procedures authorized or approved by the
Committee, any form for any notice, election, designation, or similar
communication required or permitted to be given to or received from a
Participant under this Plan may be communicated or made available to the Company
or Participant in an electronic medium (including computer network, e-mail or
voice response system) and any such communication to or from a Participant or
Beneficiary through such electronic media shall be fully effective under this
Plan for such purposes as such procedures shall prescribe. Any record of such
communication retrieved from such electronic medium under its normal storage and
retrieval parameters shall be effective as a fully authentic executed writing
for all purposes of this Plan absent manifest error in the storage or retrieval
process.


10.03 Notices. All notices and other communications under this Plan shall be in
writing and delivered by hand, by nationally recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to Participant, at his most recent home address on
file with the Company.
If to the Company or any other Employer,
Forward Air Corporation
4370 Old Dixie Road
Hapeville, GA 30354
Attn.: Chief Legal Officer


or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective the day of receipt if
delivered by hand or electronically, the second business day after deposit with
an overnight delivery service if so deposited, or the fifth business day after
mailing in the case of first class registered or certified mail.


10.04 No Employment Contract. The existence of this Plan shall not confer any
legal or other rights upon any Participant to employment or continuation of
employment. Employees are employees at will. The Company and each Employer
reserve the right to terminate any Participant with or without cause at any
time, notwithstanding the provisions of this Plan.


10.05 Headings. The headings in this Plan are for convenience of reference and
shall not be given substantive effect.


10.06 Construction. Any masculine pronoun shall also mean the corresponding
female or neuter pronoun, as the context requires. The singular and plural forms
of any term used in this Plan shall be interchangeable, as the context requires.


10.07 Joint and Several Liability. In the event that any Employer incurs any
obligation to a Participant pursuant to this Plan, such Employer, the Company
and each Affiliate, if any, of which such Employer is a subsidiary shall be
jointly and severally liable with such Employer for such obligation.







--------------------------------------------------------------------------------





10.08 Successors. This Plan shall inure to the benefit of and be binding upon
the Company, each Employer and their respective successors and assigns. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of any Employer to assume expressly and agree to comply with this Plan
in the same manner and to the same extent that the Employer would be required to
comply with it if no such succession had taken place. Failure to require such
assumption will be a material breach of this Plan. Any successor to the business
or assets of any Employer that assumes or agrees to perform this Plan by
operation of law, contract, or otherwise shall be jointly and severally liable
with the Employer under this Plan as if such successor were the Employer.


10.09 Payments to Beneficiary. If a Participant dies after becoming entitled to
payments under Section 4.01 or 5.02 but before receiving all amounts to which he
is entitled under this Plan, then, subject to Section 9.01, such remaining
amounts shall be paid to his or her estate.


10.10 Non-Alienation of Benefits. Benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, before actually being received by the Participant, and
any such attempt to dispose of any right to benefits payable under this Plan
shall be void.


10.11 Tax Matters.
(ar)An Employer may withhold from any amounts payable under this Plan or from
any other amount due a Participant any federal, state, local and other income,
employment and other taxes that are required to be withheld pursuant to any
applicable law or regulation.
(as)The intent of the Employers is that payments and benefits under this Plan
are exempt from or comply with Section 409A of the Code and, accordingly, to the
maximum extent permitted, this Plan shall be interpreted in accordance with that
intent. To the extent that any provision hereof is modified in order to comply
with Section 409A of the Code, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Participant and the Employer of the applicable
provision without violating the provisions of Section 409A of the Code. In no
event whatsoever shall the Company or any Employer be liable for any additional
tax, interest or penalty that may be imposed on a Participant or Employee by
Section 409A of the Code or damages for failing to comply with Section 409A of
the Code.
(at)If a Participant is deemed on the Termination Date to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code, then with regard to any payment or the provision of any benefit that is
considered “nonqualified deferred compensation” under Section 409A of the Code
payable on account of a “separation from service” and which becomes payable
under the terms of the Plan within six months following such separation from
service, then, to the extent required by Section 409A of the Code, such payment
or benefit shall not be made or provided until the date which is the earlier of
(i) the day after the expiration of the six-month period measured from the date
of such “separation from service” of the Employee, and (ii) the date of the
Employee’s death. Upon the expiration of the six-month delay period, all
payments and benefits delayed pursuant to this provision (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Employee in a lump sum without
interest, and all remaining payments and benefits due under this Plan shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
(au)To the extent that reimbursements or other in-kind benefits under this Plan
constitute “nonqualified deferred compensation” for purposes of Section 409A of
the Code, (A) all expenses or other reimbursements hereunder shall be made on
before to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Participant, (B) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.
(av)For purposes of Section 409A of the Code, the Participant’s right to receive
installment payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments. Whenever this Plan specifies
a payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Employer
and the Participant shall have no right to directly or indirectly specify the
date of payment; provided that if the timing of the payment is contingent on the
lapse or expiration of the revocation period for the release required under
Section 9.01 and such revocation period could, as of the Termination Date, lapse
either in the same year as the Termination Date or in the following year, the
actual date of payment within the specified period shall be in such following
year.





--------------------------------------------------------------------------------





(aw)Notwithstanding any other provision of this Plan to the contrary, in no
event shall any payment or benefit under this Plan that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code be
subject to offset by any other amount unless such offset would not trigger
additional taxes and penalties under Section 409A of the Code.


10.12 Governing Law. The provisions of this Plan shall be governed, construed
and administered in accordance with the laws of the State of Tennessee, other
than its laws respecting choice of law, except to the extent preempted by
federal law, including ERISA.


10.13 Severability. If any one or more Articles, Sections or other portions of
this Plan are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Article, Section or other portion not so declared to be unlawful or invalid;
provided that if the release required under Section 10,01 is declared to be
unlawful or unenforceable, then no payments shall be made the payment of which
is subject to such release, and the Participant shall forthwith restore to the
Employer any payments previously made that were subject to such release. Any
Article, Section or other portion so declared to be unlawful or invalid shall be
construed so as to effectuate the terms of such Article, Section or other
portion to the fullest extent possible while remaining lawful and valid.


ARTICLE XI
ERISA Compliance Provisions


11.01 Summary Plan Description Provisions
(a)General Information. This document also serves as the summary plan
description for the Plan. The following is additional information about the
Plan.


Plan sponsor:
Forward Air Corporation
EIN: 62-1120025
1915 Snapps Ferry Road, Bldg. N
Greenville, TN 37745
Tel: (423) 636-7175
Plan name:
Forward Air Corporation Executive Severance and Change in Control Plan
Plan number:
507
Type of plan:
Severance pay plan that is a “welfare benefit plan” under ERISA.
Funding:
Paid from the Company’s general assets.
Plan year:
Calendar year
Plan Administrator:
Compensation Committee of the Board of Directors of Forward Air Corporation
1915 Snapps Ferry Road, Bldg. N
Greenville, TN 37745
Tel: (423) 636-7175
Agent for service of legal process:
If you have to bring legal action against the Plan for any reason, legal process
can be served on the Plan Administrator at 1915 Snapps Ferry Road, Bldg. N,
Greenville, TN 37745



(b)Statement of ERISA Rights. As a Participant in the Plan, you are entitled to
certain rights and protections under the ERISA. ERISA provides that all Plan
Participants shall be entitled to:







--------------------------------------------------------------------------------





(i)    Receive Information About Your Plan and Benefits


(1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.


(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The
administrator may make a reasonable charge for the copies.


(3) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each Participant with a copy of
this summary annual report.


(ii)    Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.


(iii)    Enforce Your Rights


If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.


If you have a claim for benefits, which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. If you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a Federal court. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.


(iv)    Assistance with Your Questions


If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


                      Adopted: December 10, 2012
Amended & Restated: May 24, 2018
Compensation Committee of the Board of Directors
Forward Air Corporation





--------------------------------------------------------------------------------





 
APPENDIX A
PARTICIPATION AND RESTRICTIVE COVENANTS AGREEMENT
This PARTICIPATION AND RESTRICTIVE COVENANTS AGREEMENT (this "Agreement" or this
“Restrictive Covenants Agreement”) is entered into as of ____________, 20__,
between Forward Air Corporation (the "Company") and ______________ (the
"Executive") (jointly the “Parties”) pursuant to which the Executive accepts
participation in the Forward Air Corporation Executive Severance and Change in
Control Plan (the “Severance Plan”) subject to the terms and conditions thereof
as amended from time to time.
REASONS FOR THIS AGREEMENT: During Executive's relationship with the Company,
Executive has learned, will learn, or has or will have access to, important
proprietary information related to the operations and business of Forward Air
Corporation and its subsidiaries and affiliates (collectively, the "Company's
Business"). Executive acknowledges that the proprietary customer, operations,
financial, and business information that has been or will be learned or
accessible has been and will be developed through the Company's expenditure of
substantial effort, time and money; and together with relationships developed
with customers and employees, could be used to compete unfairly with the
Company. The Company's ability to sell its products and services on a
competitive basis depends, in part, on its proprietary information and customer
relationships, and the Company would not share this information, provide
training or promote Executive's relationship with customers if the Company
believed that it would be used in competition with the Company, which
non-disclosure would cause Executive's performance and opportunities to suffer.
In consideration of employment or continued employment, participation in the
Severance Plan and other valuable consideration, the receipt and sufficiency of
which are acknowledged, the Company and Executive agree:
1. DEFINITIONS: For this Restricted Covenants Agreement, the following terms
shall have the meaning specified below:
(a) PERSON: Any individual, corporation, limited liability company, partnership,
joint venture, association, unincorporated organization or other entity.
(b) TERMINATION DATE: The date of Executive's termination of employment from the
Company, whether such termination is voluntary or involuntary, or with or
without cause.
(c) CUSTOMERS: All customers and actively sought prospective customers of the
Company with whom Executive had business contact, about whom Executive received
Confidential Information, or whose business resulted in a commission or other
payment being made to Executive during the Executive’s employment with the
Company.
(d) CONFIDENTIAL INFORMATION: “Confidential Information” as defined herein shall
exclude company trade secrets and is defined as such other information not
rising to the level of a trade secret, relating to the Company's customers,
operation, finances, and business that derives value, actual or potential, from
not being generally known to other Persons, including, but not limited to,
technical or non-technical data, formulas, patterns, compilations (including
compilations of customer information), programs (including fulfillment and
marketing programs), devices, methods (including fulfillment methods),
techniques, processes, financial data (including sales forecasts), or lists of
actual or potential customers or suppliers (including identifying information
about those customers), whether or not reduced to writing. Confidential
Information includes information disclosed to the Company by third parties that
the Company is obligated to maintain as confidential. Confidential Information
does not include information that: (i) was generally known to the relevant
public at the time of disclosure; (ii) was lawfully received by Executive from a
third party; (iii) was known to Executive prior to receipt from the Company; or
(iv) was independently developed by Executive or independent third parties; in
each of the foregoing circumstances, this exception applies only if such public
knowledge or possession by an independent third party was without breach by
Executive or any third party of any obligation of confidentiality or non-use,
including but not limited to the obligations and restrictions set forth in this
Agreement.
(e) TERRITORY: the term "Territory" as used in this Restrictive Covenants
Agreement means the continental United States, Mexico and Canada, which is the
territory in which the Company conducts the Company Business and the territory
in which Executive provides services to the Company. Executive acknowledges and
agrees that the direct and indirect scope of Executive’s duties and
responsibilities and the breadth of the geography impacted by the Confidential
Information to which the Executive may be exposed during Executive’s employment
with the Company are throughout the Territory.





--------------------------------------------------------------------------------





(f) COMPETING BUSINESS: any Person (other than the Company but including
Executive) providing or offering less-than-truckload, truckload, intermodal,
pool distribution, dedicated line haul, dedicated contract carriage, logistics
or final mile delivery services, or any other goods or services identical to or
reasonably substitutable for the goods and services offered by the Company.
2. TRADE SECRETS AND CONFIDENTIAL INFORMATION: Executive shall not use or
disclose the Company’s trade secrets during or after employment. Executive shall
not use or disclose Confidential Information following the termination of
employment for any reason, except in connection with his duties performed in
accordance with his Employment Agreement or except with the prior written
consent of the Chairman of the Board of the Company; provided, however,
Executive may make disclosures required by a valid order or subpoena issued by a
court or administrative agency of competent jurisdiction, in which event
Executive will promptly notify the Company of such order or subpoena to provide
the Company an opportunity to protect its interests.
3. RETURN OF PROPERTY AND MATERIALS: On the Termination Date or for any reason
or at any time at the Company's request, Executive will deliver promptly to the
Company all of the Company’s property, including without limitation all
materials, documents, plans, records, notes, or other papers and any copies,
summaries or excerpts of any kind, and computerized or electronic media in any
format whatsoever, and any Company access keys or key cards, identification or
credit cards, computer or electronic hardware or software, in Executive's
possession or control relating in any way to the Company's Business, which at
all times shall be the property of the Company.
4. NON-SOLICITATION OF EMPLOYEES: During employment and for a period of twelve
(12) months following his Termination Date (the “Restricted Period”), Executive
will not either on his own behalf or on behalf of any third party, except on
behalf of the Company, directly or indirectly, solicit or induce or in any
manner attempt to solicit or induce, any person employed by the Company to leave
such employment, whether or not such employment is pursuant to a written
contract with the Company or at will.
5. NON-SOLICITATION OF CUSTOMERS: During employment and the Restricted Period,
Executive will not either on his own behalf or on behalf of any other Person,
except on behalf of the Company, directly or indirectly, solicit Customers on
behalf of a Competing Business or for the purpose of (i) providing or offering
products or services identical to or reasonably substitutable for the products
and services provided or offered by the Company, or (ii) lessening, in whole or
in part, the Company’s business or relationship with its Customers.
6. NON-COMPETITION: During employment and the Restricted Period, Executive will
not, within the Territory, engage in a Competing Business, provide services to a
Competing Business similar to those that Executive provided to the Company,
become an officer or director of a Competing Business, or otherwise directly or
indirectly, own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control, or financing of a Competing Business.
7. DISPARAGEMENT: Executive shall not at any time make false, misleading or
disparaging statements about the Company or any subsidiary of the Company,
including its products, management, employees, and customers. “Disparaging”
statements are those that impugn the character, honesty, integrity, morality,
business acumen, or abilities of the individual or entity being disparaged.
8. OWNERSHIP OF CONFIDENTIAL INFORMATION: The Executive hereby agrees that any
and all improvements, inventions, discoveries, formulas, processes, methods,
know-how, confidential data, trade secrets and other proprietary information
(collectively "Work Product") within the scope of any business of the Company or
any affiliate which the Executive may conceive or make or has conceived or made
during his employment with the Company shall be and are the sole and exclusive
property of the Company, and that the Executive shall, wherever requested to do
so by the Company, at its expense, execute and sign any and all applications,
assignments or other instruments and do all other things which the Company may
deem necessary or appropriate (i) in order to apply for, obtain, maintain,
enforce or defend letters patent of the United States or any foreign country for
any Work Product, or (ii) in order to assign, transfer, convey or otherwise make
available to the Company the sole and exclusive right, title and interest in and
to any Work Product.
9. NO WAIVER: The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.







--------------------------------------------------------------------------------





10. DEFEND TRADE SECRETS ACT OF 2016. Executive is also hereby notified, in
accordance with the Defend Trade Secrets Act of 2016, that he will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. Executive represents and
warrants he has been notified by this Agreement that if he files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, he may
disclose the Company’s trade secrets to his attorney and use the trade secret
information in the court proceeding if he: (x) files any document containing the
trade secret under seal; and (y) does not disclose the trade secret, except
pursuant to court order.
11.    INJUNCTIVE RELIEF: Executive understands that, in the event of a breach
or threatened breach of this Agreement by Executive, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief, without
prior notice to Executive and without the posting of a bond or other guarantee,
to enforce this Agreement. This provision is not a waiver of any other rights
which the Company may have under this Agreement, including the right to recover
attorneys’ fees and costs to cover the expenses it incurs in seeking to enforce
this agreement, as well as to any other remedies available to it, including
money damages.
12.    CONSTRUCTION: The Parties agree that the covenants set forth herein are
reasonable with respect to their duration, geographical area and scope. If any
provision of this Agreement is deemed or held to be illegal, invalid, or
unenforceable under present or future laws effective during the Term hereof,
this Agreement shall be considered divisible and inoperative as to such
provision to the extent it is deemed to be illegal, invalid or unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any provision of this Agreement is deemed or held to
be illegal, invalid or unenforceable there shall be added hereto automatically a
provision as similar as possible to such illegal, invalid or unenforceable
provision as shall be legal, valid or enforceable; and provided further that if
any provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable by any judicial body of competent jurisdiction, it shall have the
power to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any illegal, invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the illegal, invalid or
unenforceable term or provision. Further, should any provision contained in this
Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
the Executive and the Company.
(a)    Executive agrees and acknowledges that the restrictions contained in this
Agreement do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living.
Executive agrees and acknowledges that the potential harm to the Company, and
any of its subsidiaries and affiliates, of the non-enforcement of the provisions
of this Agreement outweighs any potential harm to Executive of their enforcement
by injunction or otherwise. Executive expressly acknowledges and agrees that
each and every restraint imposed by the provisions of this Agreement is
reasonable with respect to subject matter, activity restraints, time period and
geographical area.
(b)    In the event the parties litigate the enforceability of any of the
provisions of this Agreement, the time period for the respective restrictive
covenants shall be tolled until such litigation is resolved by final judgment,
including any appeal.
(c)    The language in all parts of this Agreement will be construed, in all
cases, according to its fair meaning, and not for or against either Party
hereto. The Parties acknowledge that each Party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.
(d)    The captions of the Paragraphs of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any Paragraph of this Agreement.
13.    FORUM SELECTION AND CHOICE OF LAW: This Agreement shall be interpreted,
construed and governed by and under the laws of the State of Georgia, not
including the choice of law rules thereof. Each party irrevocably (i) consents
to the exclusive jurisdiction and venue of the courts located in Fulton County,
Georgia in any and all actions arising under or relating to this Agreement, and
(ii) waives any jurisdictional defenses (including personal jurisdiction and
venue) to any such action.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Executive have executed this Restrictive
Covenants Agreement as of the date first written above.


PARTICIPANT:                            FORWARD AIR CORPORTATION:






_____________________________________            _____________________________________
(signature)                    By: __________________________________
Its: __________________________________


_____________________________________
(print name)







--------------------------------------------------------------------------------







APPENDIX B
GENERAL RELEASE AND WAIVER
1. I, _____________________, in consideration of and subject to the performance
by Forward Air Corporation (together with its Affiliates, the “Company
Parties”), of its obligations under the Forward Air Corporation Executive
Severance and Change in Control Plan, as amended from time to time before the
date hereof (the “Plan”), do hereby release and forever discharge as of the date
hereof the Company Parties and their respective affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees, employee
benefit plan fiduciaries, and successors and assigns, as well as all respective
affiliates, subsidiaries and direct or indirect parent entities of any successor
or assign of the Company (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Plan.
2. I understand that any payments or benefits paid or granted to me under
Section 4.01 or 5.02 of the Plan (other than the Accrued Obligations) represent,
in part, consideration for signing this General Release and are not salary,
wages or benefits to which I was already entitled. I understand and agree that I
will not receive certain of the payments and benefits specified in the Plan
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter. Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
Affiliates.
3. Except as provided in paragraphs 4, 5, and 11 below and except for the
provisions of the Plan which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company Parties, including, but not limited
to (all of the following collectively referred to herein as the “Claims”):
(a) any and all claims that in any way result from, or relate to, Executive’s
hire, employment with or separation from employment with the Company Parties,
whether pursuant to federal, state or local law, statute, regulation, ordinance,
executive order or common law including, but not limited to, wrongful discharge
of employment, constructive discharge from employment, termination in violation
of public policy, discrimination, harassment, retaliation, breach of contract,
both express and implied, breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment, and
conversion, including costs and attorneys’ fees;
(b) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act, and any other
statute that pertains or relates to, or otherwise touches upon, the employment
relationship between the Company Parties and Executive.
 
4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release and does not extend to
any claims that, by statute, may not be waived. I acknowledge and agree that my
separation from





--------------------------------------------------------------------------------





employment with the Company Parties in compliance with the terms of the Plan
shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).
5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding, not including a whistleblower bounty.
Additionally, I am not waiving (i) any right to the Accrued Obligations or any
severance benefits to which I am entitled under the Plan, (ii) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(iii) my rights as an equity or security holder in the Company or its
Affiliates, (iv) my rights under any equity awards that survive termination of
employment; or (v) my rights to accrued benefits only under any retirement plan
that is “qualified” under Section 401(a) of the Internal Revenue Code of 1986.
6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver I would not have become a
Participant in the Plan. I further agree that in the event I should bring a
Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law.
7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
8. I agree that this General Release and the Plan are confidential and agree not
to disclose any information regarding the terms of this General Release or the
Plan, except to my immediate family and any tax, legal or other counsel that I
have consulted regarding the meaning or effect hereof or to a successor employer
respecting the terms of any restrictive covenants to which I may be subject, or
as required by law, and I will instruct each of the foregoing not to further
disclose the same to anyone.
9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
securities regulatory organization or any governmental entity.
10. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 3 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it. I represent and warrant that I have never suffered
an on the job or occupational injury or incurred any leave, wage or overtime
claims, whether pursuant to the Fair Labor Standards Act, Family Medical Leave
Act, or otherwise, during my employment, or in the alternative that any such
claims have been resolved to my complete satisfaction, and as such, no such
claims by me or on my behalf exist as of the date of this Agreement.
11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Plan after the date hereof.
12. The Parties understand and acknowledge that this General Release constitutes
a compromise and settlement of actual or potential disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this General Release shall be deemed or construed to be:
(a)    an admission of the truth or falsity of any claims made or any potential
claims; or





--------------------------------------------------------------------------------





(b)    an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.
13. I waive any claim to reinstatement or re-employment with the Released
Parties and agree not to bring any claim based upon the failure or refusal of
the Released Parties to employ me hereafter. If I seek employment or become
employed with the Released Parties (knowingly or unknowingly), this General
Release shall conclusively be deemed the sole and exclusive reason for denying
such application for employment with the Released Parties and/or the basis for
my discharge if hired.
14. In entering into this General Release, neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this General Release.
15. The language in all parts of this Agreement will be construed, in all cases,
according to its fair meaning, and not for or against either Party hereto. The
Parties acknowledge that each Party and its counsel have reviewed and revised
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Agreement. The captions of the Paragraphs of this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any Paragraph of this Agreement.
16. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
17. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;
(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(c) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
(d) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;
(e) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;
(f) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(g) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
SIGNED:
 
 
DATED:
 
 
        Participant
 
 
 










